CaseCase: 20-1857   Document:
     1:15-cv-00334-CRK        62 189
                       Document   Page: 1 07/15/21
                                     Filed Filed: 07/15/2021
                                                      Page 1 of 2




       United States Court of Appeals
           for the Federal Circuit
                      ______________________

       STUPP CORPORATION, A DIVISION OF STUPP
        BROS., INC., WELSPUN TUBULAR LLC USA,
         IPSCO TUBULARS, INC., MAVERICK TUBE
                      CORPORATION,
                         Plaintiffs

                                v.

                       UNITED STATES,
                       Defendant-Appellee

                 HYUNDAI STEEL COMPANY,
                        Defendant

                      SEAH STEEL CORP.,
                       Defendant-Appellant
                      ______________________

                            2020-1857
                      ______________________

         Appeal from the United States Court of International
     Trade in Nos. 1:15-cv-00334-CRK, 1:15-cv-00336-CRK,
     1:15-cv-00337-CRK, Judge Claire R. Kelly.
                     ______________________

                           JUDGMENT
                      ______________________

     THIS CAUSE having been considered, it is
CaseCase: 20-1857   Document:
     1:15-cv-00334-CRK        62 189
                       Document   Page: 2 07/15/21
                                     Filed Filed: 07/15/2021
                                                      Page 2 of 2




     ORDERED AND ADJUDGED:

     AFFIRMED IN PART, VACATED AND REMANDED
     IN PART

               ENTERED BY ORDER OF THE COURT

     July 15, 2021               /s/ Peter R. Marksteiner
                                 Peter R. Marksteiner
                                 Clerk of Court
